DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the material of claims 4 and 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: While the prior art, as applied below teaches all of the limitations of claim 1 and further teaches fins attached along the axial .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims require that the “first auxiliary protruding part” (21a’) be further from the second header section (21b) than the first header section (21a), claim 4; and that the “second auxiliary 
The concept appears only in claims 4 and 6 and Para. [0027] and [0029] which use the identical language and shed no further light on details of arrangement, relative location, structures, etc. No illustration of these concept was included in the Figures.
It is unclear that the applicant had possession of the claimed subject matter at the time of the invention. The relevant Wands factors are: 
(A) Breadth of the claims: The claims incorporate an exceptional scope as they merely state that one distance is larger than another without any qualifiers, guiding principles, or statements of purpose or benefit. 
(F) Level of direction provided by the inventor: No direction has been provided by the inventor. It is not clear which other features of the invention are to be sacrificed, repositioned, removed, resized, and rearranged in order to achieve a goal which has also not been stated.
(G) Existence of working examples: there is no evidence that working examples exist.
(H) Level of experimentation: No level of experimentation can be predicted because there is no stated benefit or purpose to the recited features which one can base an ex ante prediction of experimental goals upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-116203 (‘203).
‘203 teaches a heat exchanger comprising: a case (Fig. 3) having a case wall (Fig. 3; comprising at least 33 and 23) and into which heating gas is supplied (via 4); a heat transfer pipe (32) accommodated in the case and through which a fluid to be heated flows (supplied at 34); and first and second header sections (the left-most headers connected to 32) each of which has a protruding part (each is formed by protrusions both inner 23 and outer 33 sidewalls) provided in the sidewall section and a chamber formed using the protruding part (see Fig. 3), and the heat transfer pipe (32) is connected to the chamber such that the fluid to be heated enters and exists the chambers (Fig. 3); the sidewall section has a configuration where inner (23) and outer (33) plates overlap each other; the first header section has a protruding part provided on the inner plate and protruding toward the inside (upper header in Fig. 3; part formed in 23) and first auxiliary protruding part that protrudes toward the outside of the case (upper header in fig. 3; part formed in 33) and the chamber of the first header is formed by both of these protruding parts; the second header likewise has a protruding part (lower header Fig. 3 formed by 33) and an auxiliary protruding part (formed by 23) which together form its chamber; the device is a water heating apparatus (see abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763